PER CURIAM.
Because the verdict may include amounts for medical bills beyond those actually paid by Medicare, the judgment under review, while otherwise affirmed, is vacated and the cause remanded on the authority of Thyssenkrupp Elevator Co. v. Lasky, 868 So.2d 547 (Fla. 4th DCA 2003), review dismissed, 873 So.2d 1225 (Fla. 2004) and Cooperative Leasing, Inc. v. Johnson, 872 So.2d 956 (Fla. 2d DCA 2004), review granted, 884 So.2d 22 (Fla. Case no. SC04-1021, September 10, 2004)(table). As stated in Thyssenkrupp, 868 So.2d at 550,
[o]n remand the trial court is authorized to receive such evidence as may be necessary to fix the precise amount of the reduction [if any] required by our decision today.
Affirmed in part, vacated in part.